Continuing Abatement Order filed May 18, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00372-CV
                                     ____________

                             MATTHEW VERE, Appellant

                                             V.

                       AFFORDABLE POWER, L.L.P., Appellee


                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                           Trial Court Cause No. 956968


                      CONTINUING ABATEMENT ORDER

       On December 14, 2011, the parties notified this court that the parties had reached an
agreement to settle the issues on appeal. On January 5, 2012, we abated this appeal. As
of the date of this order, the parties have not filed a motion to dismiss the appeal or other
dispositive motion.

       The appeal will be reinstated on this court’s active docket in ten (10) days from the
date of this order. Appellant's brief will be due forty (40) days from the date of this order.

                                           PER CURIAM